IN THE SUPREME COURT OF THE STATE OF DELAWARE


MILTON TAYLOR,                         §
                                       §    No. 367, 2017
      Defendant-Below,                 §
      Appellant,                       §    Court Below: Superior Court
                                       §    of the State of Delaware
      v.                               §
                                       §    Cr. ID. No. 0003016874
STATE OF DELAWARE,                     §
                                       §
      Plaintiff-Below,                 §
      Appellee.                        §

                          Submitted: February 21, 2018
                          Decided:   March 7, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 7th day of March, 2018, having considered the briefs and the record

below, it appears to the Court that:

      (1)    On March 30, 2001, a jury convicted Milton Taylor of first degree

murder, and the Superior Court sentenced him to death. This Court affirmed on July

6, 2001. Taylor filed a motion for postconviction relief, which the Superior Court

denied on August 6, 2010, and this Court affirmed on October 25, 2011. On

November 26, 2014, Taylor filed a second motion for postconviction relief, which
was stayed pending this Court’s decision in Powell v. Delaware.1 In Powell, this

Court held that the decision in Rauf v. State,2 which found Delaware’s death penalty

statute unconstitutional, applied retroactively. Therefore, the Superior Court vacated

Taylor’s death sentence and sentenced him to life in prison without the benefit of

probation or parole, pursuant to 11 Del. C. § 4209(d)(2).3 On July 10, 2017, Taylor

filed a Rule 35 motion to correct or reduce his sentence,4 arguing he should have

been sentenced under 11 Del. C. § 4205. The Superior Court denied the motion on

August 11, 2017,5 and Taylor appealed. This Court reviews the denial of a Rule 35

motion for an abuse of discretion and reviews questions of law de novo.6

       (2)     On appeal, Taylor argues the court should have sentenced him

according to 11 Del. C. § 4205 because Rauf v. State found 11 Del. C. § 4209

unconstitutional in its entirety.7 We rejected this argument in Zebroski v. State,

explaining that “Rauf did not . . . invalidate the entirety of section 4209, and, as we

said in Powell, the statute’s life-without-parole alternative is the correct sentence to



1
  153 A.3d 69 (Del. 2016).
2
  145 A.3d 430 (Del. 2016).
3
  11 Del. C. § 4209(d)(2) (“Otherwise, the Court shall impose a sentence of imprisonment for the
remainder of the defendant’s natural life without benefit of probation or parole or any other
reduction.”).
4
  Super. Ct. Crim. R. 35(a) (“The court may correct an illegal sentence at any time and may correct
a sentence imposed in an illegal manner within the time provided herein for the reduction of
sentence.”).
5
  Opening Br. Ex. A (Order, State v. Taylor, No. 0003016874 (Del. Super. Aug. 11, 2017)).
6
  State v. Lewis, 797 A.2d 1198, 1202 (Del. 2002).
7
  Opening Br. at 6–7.



                                                2
impose on a defendant whose death sentence is vacated.”8 Thus, the Superior Court

properly sentenced Taylor under 11 Del. C. § 4209(d)(2).

       (3)     Taylor next argues that a mandatory sentence of life without parole

violates the Eighth Amendment of the United States Constitution9 because

“Delaware would be the only non-death penalty state to punish an act defined as

broadly as ‘intentional killing’ with mandatory life without the possibility of

parole.”10 Taylor argues this “[r]are usage indicates societal rejection of mandatorily

imposing this extreme penalty, rendering it cruel and unusual under the Eighth

Amendment.”11 Taylor provides no support for this argument. This Court and the

United States Supreme Court have explained that “[t]he Eighth Amendment is not

violated every time a State reaches a conclusion different from a majority of its

sisters over how to best administer its criminal laws.”12 Instead, we defer to the

General Assembly’s determination.13


8
  2018 WL 559678, at *1 (Del. Jan. 25, 2018); see also Norcross v. State, 2018 WL 266826, at *1
n.3 (Del. Jan. 2, 2018) (TABLE) (“The answer to Question Five in the per curiam opinion in Rauf
applied to severability of the procedures leading to the death penalty. It had no effect upon 11 Del.
C. § 4209(d)(2).”) (citing Powell, 153 A.3d 69; Phillips v. State, 154 A.3d 1130 (Del. 2017); State
v. Reyes, 155 A.3d 331 (Del. 2017)); see also Manley v. State, 173 A.3d 85 (Del. 2017); Stevenson
v. State, 2017 WL 6330741 (Del. Nov. 2, 2017).
9
  U.S. Const. amend. VIII (“[C]ruel and unusual punishments [shall not be] inflicted.”).
10
   Opening Br. at 11.
11
   Id. at 12.
12
   Williams v. State, 539 A.2d 164, 180 (Del. 1988) (quoting Spaziano v. Florida, 468 U.S. 447,
464 (1984)); cf. Stanley v. State, 30 A.3d 782 (Del. 2011) (upholding mandatory life sentence
without parole for habitual violent offender); Tate v. State, 571 A.2d 788 (Del. 1990) (same).
13
   Rummel v. Estelle, 445 U.S. 263, 274 (1980) (“[O]ne could argue without fear of contradiction
by any decision of this Court that for crimes concededly classified and classifiable as felonies, . . .



                                                  3
       (4)     Lastly, Taylor argues that the sentence violates his Fourteenth

Amendment Due Process rights,14 because his “trial strategy would surely have been

different,” had life without parole been the mandatory sentence.15 He argues that his

counsel “would have given different advice . . . and may well have changed his

approach to the presentation of evidence at guilt.”16 This argument was also rejected

in Zebroski v. State, and Taylor does not state how the strategy or advice would have

differed, nor how it would have affected the outcome of the case.17 Therefore,

Taylor’s sentence of life imprisonment without benefit of probation or parole does

not violate his constitutional rights under the Eighth or Fourteenth Amendments.

       NOW, THEREFORE, it is hereby ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                     BY THE COURT:

                                                     /s/ Collins J. Seitz, Jr.
                                                            Justice



the length of the sentence actually imposed is purely a matter of legislative prerogative.”);
Williams, 539 A.2d at 180 (“The Delaware legislature’s determination [of a life sentence without
parole] is justifiable because of the violent nature of the crimes involved.”).
14
   U.S. Const. amend. XIV (“[N]or shall any State deprive any person of life, liberty, or property,
without due process of law . . . .”).
15
   Opening Br. at 12.
16
   Id. at 12–13.
17
   2018 WL 559678, at *6 (“Under [this] line of reasoning, all defendants convicted under a capital
punishment regime that is later declared unconstitutional would be entitled to have their
convictions vacated because their trial lawyers may have employed different strategies had the
possibility of death not loomed over their cases. That has never been true in Delaware on any of
the past occasions when the State’s capital punishment scheme has been struck down, and [the
defendant] does not cite any authority for the notion that due process requires that relief.”).


                                                4